Execution Copy


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this 16th day of March, 2009 by
and between NeoGenomics, Inc. a Nevada corporation (“NeoGenomics" or the
“Employer” and collectively with any entity that is wholly or partially owned by
NeoGenomics, the “Company”), located at 12701 Commonwealth Drive, Suite #5, Fort
Myers, Florida 33913 and Douglas M. VanOort (“Executive”), an individual who
resides at 3275 Regatta Road, Naples, FL 34103.


RECITALS:


WHEREAS, the Company is engaged in the business of providing genetic and
molecular diagnostic testing services to doctors, hospitals and other healthcare
institutions; and


WHEREAS, the Executive was appointed to the Board of Directors of NeoGenomics
(the “Board”) and elected as the Chairman of the Board as of the date of this
Agreement; and


WHEREAS, NeoGenomics desires to employ Executive as an officer in the capacity
of Executive Chairman and Interim Chief Executive Officer, and Executive desires
to be employed by NeoGenomics in such capacity, in accordance with the terms,
covenants, and conditions as set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Employer and Executive agree as follows:


1.           Employment Period.  Subject to the terms and conditions set forth
herein and unless sooner terminated as hereinafter provided, NeoGenomics shall
employ Executive as an officer, and Executive agrees to serve as an officer and
accepts such employment for a four-year period, beginning on March 16, 2009 (the
“Effective Date”) and ending on the 4th anniversary of the Effective Date (the
“Initial Employment Term”).  After the Initial Employment Term, this Agreement
shall automatically renew for consecutive one year periods (“renewal term”),
unless a written notice of a party’s intention to terminate this Agreement at
the expiration of the Initial Employment Term (or any renewal term) is delivered
by either party at least three (3) months prior to the expiration of the Initial
Employment Term or any renewal term, as applicable.  For purposes of this
Agreement, the period from the Effective Date until the termination of the
Executive’s employment shall hereinafter be referred to as the
“Term”.  Executive’s employment pursuant to this Agreement shall be “at will” as
such term is construed under Florida law.


2.           Title and Duties.  During the Term, NeoGenomics shall employ
Executive in the capacity of Executive Chairman.  In addition, during the period
from the Effective Date until the time that NeoGenomics hires a full-time Chief
Executive Officer (“CEO”), NeoGenomics shall additionally employ Executive in
the capacity of Interim CEO (such period hereinafter referred to as the “CEO
Period”).  Executive accepts employment in these capacities.  Executive will
report to and be subject to the general supervision and direction of the
Board.  If requested, Executive will serve in similar capacities for each or any
subsidiary of NeoGenomics without additional compensation.  Executive shall
perform such duties as are customarily performed by someone holding the title of
Executive Chairman and/or Interim CEO in the same or similar businesses or
enterprises as that engaged in by the Company and such other duties as the Board
may assign from time to time.


3.           Compensation and Benefits of Executive.  The Company shall
compensate Executive for Executive's services rendered under this Agreement as
follows:



 
Executive Initials
       

 
 
1

--------------------------------------------------------------------------------

 

 
a.
Base Salary.  Unless otherwise adjusted by the Compensation Committee of the
Board (the “Compensation Committee”), the Company shall pay Executive a Core
Base Salary and an Incremental CEO Base Salary (as such terms are defined below,
and collectively referred to as the “Base Salary”), payable in equal
installments at such times as is consistent with normal Company payroll policy,
according to the following amounts:



 
1.)  A base salary equating to two hundred twenty five thousand dollars
($225,000) per annum (the “Core Base Salary”) until the end of the Term or until
such time that the Executive desires to reduce his work time commitment to the
Company to less than 2.5 days per week, in which case the Board and Executive
will work in good faith to determine a new Core Base Salary that is appropriate.



 
2.)  During the CEO Period and so long as Executive is able to spend at least
one (1) additional day per week on average on the Company’s affairs (for a total
of 3.5 days/week on average), the Company agrees to pay an additional amount in
base salary (the “Incremental CEO Base Salary”) equal to $50,000 per annum.  In
the event that the Executive is unable to dedicate a least 3.5 days/week on
average on the affairs of the Company, the Board and the Executive agree to work
in good faith to determine a new Incremental CEO Base Salary that is
appropriate.



 
b.
Bonus.  Executive will be eligible for an annual cash bonus based on
performance.  The amount of such bonus shall be based on the available resources
of the Company and shall be at the discretion of the Compensation Committee;
provided, however, if the Company’s actual performance in any given fiscal year
meets or exceeds the below listed annual performance goals for such fiscal year,
the Executive shall be entitled to the cash bonuses outlined below for such
fiscal year.  The Company agrees that such cash bonus, if any, will be paid no
later than ninety (90) days after the end of the fiscal year to which it
applied.



 
1.)  For any given fiscal year during the Term, if the Company’s actual
consolidated revenue for such fiscal year, after excluding the effects of any
Revenue Exclusions (as defined in Section 3e(1) below), exceeds the annual
revenue goals approved by the Board for such fiscal year based on the
Board-approved Company budget for such year, Executive shall be entitled to a
cash bonus of at least fifteen percent (15%) of his Base Salary as such Base
Salary was in effect as of the end of such fiscal year; and



 
2.)  For any given fiscal year during the Term, if the Company’s actual Adjusted
EBITDA (as defined below) after excluding the effects of any Adjusted EBITDA
Exclusions (as defined in Section 3e(2) below), exceeds the annual goals for
Adjusted EBITDA approved by the Board for such fiscal year based on the
Board-approved Company budget for such year, Executive shall be entitled to a
cash bonus of at least fifteen percent (15%) of his Base Salary as such Base
Salary was in effect as of the end of such fiscal year.  For the purposes of
this Agreement, “Adjusted EBITDA” is defined as consolidated GAAP earnings
before interest, taxes, depreciation, amortization, and non-cash stock based
compensation expenses.  In addition, any extraordinary or non-recurring actual
expenses incurred by the Company that were not included in the budget for the
applicable fiscal year that in the reasonable judgment of the Compensation
Committee could not have been foreseen by the Company’s management during the
process to set the budget for such year may, at the Board’s discretion, also be
added back to the total when calculating actual Adjusted EBITDA for such fiscal
year.

 

 
Executive Initials
       

 
 
2

--------------------------------------------------------------------------------

 
 
 
c.
Benefits.  Subject to the eligibility requirements (including, but not limited
to, participation by part-time employees), and enrollment provisions of the
Company’s employee benefit plans, Executive may, to the extent he so chooses,
participate in any and all of the Company’s employee benefit plans, at the
Company’s expense.  All Company benefits are identified in the Employee Handbook
and are subject to change without notice or explanation.  In addition, subject
to the eligibility requirements (including, but not limited to, participation by
a part-time employee) and enrollment provisions of the Company’s executive
benefit programs, Executive shall also be entitled to participate in any and all
other benefits programs established for officers of the Company.



 
d.
Stock Options.  On the Effective Date, Executive will be granted an option to
purchase 1,000,000 shares of the Company’s common stock (the “Options”) on the
terms and conditions listed below.  Such Options will have a strike price equal
to the fair market value of the common stock as of the Effective Date, which
pursuant to NeoGenomics’ Amended and Restated Equity Incentive Plan (the
“Plan”), shall be equal to the closing price per share of NeoGenomics’ common
stock on the last trading day immediately preceding the Effective Date.  The
vesting provisions of such Options shall be as outlined below.  These Options
shall be treated as incentive stock options (ISOs) to the maximum extent
permitted under applicable law, and the remainder of the Options, if any, shall
be treated as non-qualified stock options.  The grant of these Options will be
made pursuant to the Company’s Plan and will be evidenced by a separate “Option
Agreement” to be executed by the Company and Executive, which will contain all
the terms and conditions of the Options (including, but not limited to, the
provisions set forth in this Section 3(d)).  So long as Executive remains
employed by the Company, such Options will have a seven-year term before
expiration.



1.)       Time-based Options - 500,000 of such options will be time-based
options and will vest according to the following schedule:


 
200,000
will vest on the first anniversary of the Effective Date; provided, however,
that if the Executive’s employment hereunder is terminated by the Employer
without “cause” (as such term is defined in the Option Agreement) at any time
prior to the first anniversary of the Effective Date, then the pro rata portion
of these 200,000 Options up until the date of termination, shall be deemed
vested; and

 
 
12,500
will vest each month beginning on the 13th monthly anniversary of the Effective
Date and continuing on each monthly anniversary thereafter until the second
anniversary of the Effective Date; and

 
 
8,000
will vest each month beginning on the 25th monthly anniversary of the Effective
Date and continuing on each monthly anniversary thereafter until the third
anniversary of the Effective Date; and

 
 
4,500
will vest each month beginning on the 37th monthly anniversary of the Effective
Date and continuing on each monthly anniversary thereafter until the fourth
anniversary of the Effective Date.



2.)       Performance-based Options - 500,000 of such options will be
performance-based options and will vest according to the following
schedule.  Executive understands and acknowledges that if the performance
metrics for any given year are not met, then such options shall be forfeited and
the Board is under no obligation to replenish such options.
 

 
Executive Initials
       

 
 
3

--------------------------------------------------------------------------------

 

 
100,000
will vest if the Company’s actual consolidated revenue for FY 2009, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
100,000
will vest if the Company’s actual Adjusted EBITDA for FY 2009, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year; and

 
 
75,000
will vest if the Company’s actual consolidated revenue for FY 2010, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
75,000
will vest if the Company’s actual Adjusted EBITDA for FY 2010, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year; and

 
 
50,000
will vest if the Company’s actual consolidated revenue for FY 2011, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
50,000
will vest if the Company’s actual Adjusted EBITDA for FY 2011, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year; and

 
 
25,000
will vest if the Company’s actual consolidated revenue for FY 2012, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
25,000
will vest if the Company’s actual Adjusted EBITDA for FY 2012, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year.

 
 
Executive understands that, pursuant to the Plan, upon termination of his
employment, he will only have ninety (90) days to exercise any vested portion of
the Options.  All Options awarded pursuant to this Section 3(d) will contain a
provision in the Option Agreement that allows for immediate vesting of any
unvested portion of the Options in the event of a change of control of
NeoGenomics.

 

 
Executive Initials
       

 
 
4

--------------------------------------------------------------------------------

 

 
e.
Revenue and Adjusted EBITDA Exclusions Defined.  For the purposes of Section 3b
and 3d above, to the extent the Company acquires any companies or businesses
during any given fiscal year and the financial impact of such acquisition was
not previously factored into the annual operating budget approved by the Board,
the following revenue and Adjusted EBITDA adjustments shall be made to the
Company’s fiscal results in measuring whether or not the Company has met or
exceeded the specific performance targets outlined in Sections  3b or 3d hereof.



 
1.)  “Revenue Exclusions” shall be defined as the prorated annualized quarterly
GAAP revenue of any company or business acquired by the Company for the most
recent full fiscal quarter prior to the date such company or business is
acquired by the Company.  Such annualized quarterly revenue shall be prorated by
multiplying the total annualized quarterly revenue described above by a
fraction, the numerator of which is the number of days that the financial
results of the acquired business or company are included in the Company’s
financial results during the fiscal year in question, and the denominator of
which is 365.



 
2.)  “Adjusted EBITDA Exclusions” shall be defined as the prorated annualized
quarterly Adjusted EBITDA of any company or business acquired by the Company for
the most recent full fiscal quarter prior to the date such company or business
is acquired by the Company.  Such annualized quarterly Adjusted EBITDA shall be
prorated by multiplying the total annualized quarterly Adjusted EBITDA described
above by a fraction, the numerator of which is the number of days that the
financial results of the acquired business or company are included in the
Company’s financial results during the fiscal year in question, and the
denominator of which is 365.  The Board, at its discretion, may add back any
non-recurring or one time charges that may have been included in the most recent
full fiscal quarter of the company or business being acquired when determining
the appropriate Adjusted EBITDA for such business or company.



 
f.
Paid Time-Off and Holidays.  Executive’s paid time-off (“PTO”) and holidays
shall be consistent with the standards set forth in the Company’s Employee
Handbook, as revised from time to time or as otherwise published by the
Company.  Notwithstanding the previous sentence, Executive will be eligible for
one hundred twenty (120) hours of PTO/year, which will accrue on a pro-rata
basis throughout the year, provided, however, that it is the Company’s policy
that no more than forty (40) hours of PTO can be accrued beyond this annual
limit for any employee at any time.  Thus, when accrued PTO reaches one hundred
sixty (160) hours, Executive will cease accruing PTO until accrued PTO is one
hundred twenty (120) hours or less, at which point Executive will again accrue
PTO until he reaches one hundred sixty (160) hours.  In addition to PTO, there
are also six (6) paid national holidays and one (1) “floater” day available to
Company employees.  Executive agrees to schedule such PTO so that it minimally
interferes with the Company’s operations.   Such PTO does not include Board
excused absences.



 
g.
Reimbursement of Normal Business Expenses.  The Company will reimburse all
reasonable business expenses of Executive, including, but not limited to, cell
phone expenses and business related travel, meals and entertainment expenses in
accordance with the Company’s polices for such reimbursement.



4.           Best Efforts of the Executive and Minimum Time Commitments of
Employment. Executive agrees to perform all of the duties pursuant to the
express and implicit terms of this Agreement to the reasonable satisfaction of
the Employer.  Executive further agrees to perform such duties faithfully and to
the best of his ability, talent, and experience and, unless otherwise agreed to
with the Company in writing, to render such duties at least in the minimum
amounts of time specified below:
 

 
Executive Initials
       

 
 
5

--------------------------------------------------------------------------------

 


 
a.
So long as the Executive and the Board have not agreed to adjust downward the
Executive’s Core Base Salary specified in Section 3(a), Executive agrees that
during the Term, except for those weeks where he is on PTO, he will spend at
least two and one-half (2.5) days/week on average on the Company’s business
(such period as may be adjusted, the “Minimum Weekly Time
Commitment”).   Executive further agrees that he will use commercially
reasonable efforts to ensure that except for those weeks where he is on PTO, he
will work at least two (2) days on average either at the Company’s primary place
of business in Fort Myers, FL or at such other place or places as the interests,
needs, business, or opportunities of the Employer shall require and/or such
other place as may be mutually agreed upon in writing by the parties (such
period as may be adjusted, the “On-Site/Business Travel Time Commitment”).



 
b.
Notwithstanding the forgoing, Executives agrees that during the CEO Period, the
Minimum Weekly Time Commitment shall be increased to three and one-half (3.5)
days and the On-Site/Business Travel Time Commitment shall be increased to three
(3) days.



5.           Termination.  Either party may terminate Executive’s employment
with the Company at any time upon giving sixty (60) days advance written notice
to the other party. Executive agrees that in order to help facilitate an orderly
transition of authority, unless otherwise agreed to by the parties, during such
sixty (60) day notice period no more than two weeks of unused PTO may be
utilized.   In the event of the death of Executive, the employment of Executive
shall automatically terminate on the date of Executive's death.  Within 30 days
following the date Executive’s employment terminates, the Company shall pay to
Executive (or Executive’s estate if applicable) (a) the Executive’s accrued but
unpaid Base Salary through the date of termination, (b) any bonus earned by, but
not yet paid to, Executive from the prior fiscal year, (c) an amount equal to
the reasonable business expenses incurred by Executive (in accordance with
Company policy), but not yet reimbursed, prior to the termination date, and (d)
other benefits due and owing to Executive through the termination date.


6.           Confidentiality, Non-Compete & Non-Solicitation
Agreement.  Executive agrees to the terms of the Confidentiality,
Non-Solicitation and Non-Compete Agreement attached hereto as Addendum A and has
signed that Agreement.  Such Confidentiality, Non-Solicitation and Non-Compete
Agreement is hereby incorporated into and made a part of this Agreement.


7.           Importance of Certain Clauses.  Executive and Employer agree that
the covenants contained in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached hereto and incorporated into this Agreement are material
terms of this Agreement and all parties understand the importance of such
provisions to the ongoing business of the Employer.  As such, because the
Employer's continued business and viability depend on the protection of such
secrets and non-competition, these clauses are interpreted by the parties to
have the widest and most expansive applicability as may be allowed by law and
Executive understands and acknowledges his or her understanding of same.


8.           Consideration.  Executive acknowledges and agrees that the
provision of employment under this Agreement and the execution by the Employer
of this Agreement constitute full, adequate and sufficient consideration to
Executive for the Executive's duties, obligations and covenants under this
Agreement and under the Confidentiality, Non-Solicitation and Non-Compete
Agreement incorporated into this Agreement.
 

 
Executive Initials
       


 
6

--------------------------------------------------------------------------------

 
 
9.           Acknowledgement of Post Termination Obligations.  Upon the
effective date of termination of Executive’s employment (unless due to
Executive’s death), if requested by the Employer, Executive shall participate in
an exit interview with the Employer and certify in writing that Executive has
complied with his contractual obligations and intends to comply with his
continuing obligations under this Agreement, including, but not limited to, the
terms of the Confidentiality, Non-Solicitation and Non-Compete Agreement.  To
the extent it is known or applicable at the time of such exit interview,
Executive shall also provide the Employer with information concerning
Executive's subsequent employer and the capacity in which Executive will be
employed. Executive's failure to comply shall be a material breach of this
Agreement, for which the Employer, in addition to any other civil remedy, may
seek equitable relief.


10.        Withholding. All payments made to Executive shall be made net of any
applicable withholding for income taxes and Executive's share of FICA, FUTA or
other employment taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.


11.        Representations of Executive.  Executive represents and warrants to
NeoGenomics that (a) nothing in his past legal and/or work and/or personal
experiences, which if became broadly known in the marketplace, would impair his
ability to serve as the Chief Executive Officer of a publicly-traded company or
materially damage his credibility with public shareholders; (b) there are no
restrictions, agreements, or understandings whatsoever to which he  is a party
which would prevent or make unlawful his execution of this Agreement or
employment hereunder, (c) Executive’s execution of this Agreement and employment
hereunder shall not constitute a breach of any contract, agreement or
understanding, oral or written, to which he is a party or by which he is bound,
(d) Executive is free and able to execute this Agreement and to
continue  employment with NeoGenomics, and (e) Executive has not used and will
not use confidential information or trade secrets belonging to any prior
employers to perform services for the Company.


12.        Effect of Partial Invalidity.  The invalidity of any portion of this
Agreement shall not affect the validity of any other provision.  In the event
that any provision of this Agreement is held to be invalid, the parties agree
that the remaining provisions shall remain in full force and effect.


13.        Entire Agreement.  This Agreement, together with the other documents
referenced herein, reflects the complete agreement between the parties regarding
the subject matter identified herein and shall supersede all other previous
agreements, either oral or written, between the parties. The parties stipulate
that neither of them, nor any person acting on their behalf has made any
representations except as are specifically set forth in this Agreement and each
of the parties acknowledges that it or he has not relied upon any representation
of any third party in executing this Agreement, but rather have relied
exclusively on it or his own judgment in entering into this Agreement.


14.        Assignment.  Employer may assign its interest and rights under this
Agreement at its sole discretion and without approval of Executive to a
successor in interest by the Employer’s merger, consolidation or other form of
business combination with or into a third party where the Employer’s
stockholders before such event do not control a majority of the resulting
business entity after such event.  All rights and entitlements arising from this
Agreement, including but not limited to those protective covenants and
prohibitions set forth in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached as Addendum A and incorporated into this Agreement shall
inure to the benefit of any purchaser, assignor or transferee of this Agreement
and shall continue to be enforceable to the extent allowable under applicable
law.  Neither this Agreement, nor the employment status conferred with its
execution is assignable or subject to transfer in any manner by Executive.


15.        Notices.  All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, a) if to the Employer, at the Employer’s then current headquarters
location, and b) if to Executive, at the most recent address on file with the
Company for Executive or to such subsequent addresses as either party shall so
designate in writing to the other party.
 

 
Executive Initials
       

 
 
7

--------------------------------------------------------------------------------

 

16.        Remedies.  If any action at law, equity or in arbitration, including
an action for declaratory relief, is brought to enforce or interpret the
provisions of this Agreement, the prevailing party may, if the court or
arbitrator hearing the dispute, so determines, have its reasonable attorneys’
fees and costs of enforcement recouped from the non-prevailing party.


17.        Amendment/Waiver.  No waiver, modification, amendment or change of
any term of this Agreement shall be effective unless it is in a written
agreement signed by both parties.  No waiver by the Employer of any breach or
threatened breach of this Agreement shall be construed as a waiver of any
subsequent breach unless it so provides by its terms.


18.        Governing Law, Venue and Jurisdiction.  This Agreement and all
transactions contemplated by this Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Florida without regard to
any conflicts of laws, statutes, rules, regulations or ordinances.  Executive
consents to personal jurisdiction and venue in the Circuit Court in and for Lee
County, Florida regarding any action arising under the terms of this Agreement
and any and all other disputes between Executive and Employer.


19.        Arbitration.     Any and all controversies and disputes between
Executive and Employer arising from this Agreement or regarding any other matter
whatsoever shall be submitted to arbitration before a single unbiased arbitrator
skilled in arbitrating such disputes under the American Arbitration Association,
utilizing its Commercial Rules.  Any arbitration action brought pursuant to this
section shall be heard in Fort Myers, Lee County, Florida.  The Circuit Court in
and for Lee County, Florida shall have concurrent jurisdiction with any
arbitration panel for the purpose of entering temporary and permanent injunctive
relief, but only with respect to any alleged breach of the Confidentiality,
Non-Solicitation and Non-Compete Agreement.


20.        Headings.  The titles to the sections of this Agreement are solely
for the convenience of the parties and shall not affect in any way the meaning
or interpretation of this Agreement.


21.        Miscellaneous Terms.  The parties to this Agreement declare and
represent that:


 
a.
They have read and understand this Agreement;



 
b.
They have been given the opportunity to consult with an attorney if they so
desire;



 
c.
They intend to be legally bound by the promises set forth in this Agreement and
enter into it freely, without duress or coercion;



 
d.
They have retained signed copies of this Agreement for their records; and



 
e.
The rights, responsibilities and duties of the parties hereto, and the covenants
and agreements contained herein, shall continue to bind the parties and shall
continue in full force and effect until each and every obligation of the parties
under this Agreement has been performed.



22.        Counterparts.  This Agreement may be executed in counterparts and by
facsimile, or by pdf, each of which shall be deemed an original for all intents
and purposes.


Signatures appear on the following page.
 

 
Executive Initials
       

 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



NEOGENOMICS, INC., a Nevada
Corporation
   
By:
/s/ Robert P. Gasparini
Name:
Robert P. Gasparini
   
Title:
President
   
EXECUTIVE:
 
/s/ Douglass M. VanOort
Douglas M. VanOort






 
9

--------------------------------------------------------------------------------

 
 
Addendum A


CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETE AGREEMENT


This Confidentiality, Non-Solicitation and Non-Compete Agreement (the
“Agreement”) dated this 16th day of March, 2009 is entered into by and between
Douglas M. VanOort (“Employee”) and NeoGenomics, Inc., a Nevada corporation
(“Employer” or the “Parent Company” and collectively with NeoGenomics, Inc., a
Florida corporation (the “Operating Company”) and any entity that is wholly or
partially owned by the Parent Company or otherwise affiliated with the Parent
Company, the “Company”).  Hereinafter, each of the Employee or the Company maybe
referred to as a “Party” and together be referred to as the “Parties”.


RECITALS:


WHEREAS, the Parties have entered into that certain employment agreement, dated
March 16, 2009, that creates an employment relationship between the Employer and
Employee (the “Employment Agreement”); and


WHEREAS, pursuant to the Employment Agreement, the Employee agreed to enter into
the Company’s Confidentiality, Non-Solicitation and Non-Compete Agreement; and


WHEREAS, the Company desires to protect and preserve its Confidential
Information and its legitimate business interests by having the Employee enter
into this Agreement as part of the Employment Agreement; and


WHEREAS, the Employee desires to establish and maintain an employment
relationship with the Company and as part of such employment relationship
desires to enter into this Agreement with the Company; and


WHEREAS, the Employee acknowledges that the terms of the Employment Agreement
including, but not limited to the Company’s commitments to the Employee with
respect to base salary, fringe benefits and stock options are sufficient
consideration to the Employee for the entry into this Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


1.           Term. Employee agree(s) that the term of this agreement is
effective upon the Effective Date (as defined in the Employment Agreement) and
shall survive and continue to be in force and effect for two years following the
termination of any employment relationship between the Parties (“Term”), whether
termination is by the Company with or without cause, wrongful discharge, or for
any other reason whatsoever, or by the Employee.
 

 
Executive Initials
       

 
 
10

--------------------------------------------------------------------------------

 

2.           Definitions.


a.           The term “Confidential Information” as used herein shall include
all business practices, methods, techniques, or processes that:  (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its
secrecy.  Confidential Information also includes, but is not limited to, files,
letters, memoranda, reports, records, computer disks or other computer storage
medium, data, models or any photographic or other tangible materials containing
such information, Customer lists and names and other information, Customer
contracts, other corporate contracts, computer programs, proprietary technical
information and or strategies, sales, promotional or marketing plans or
strategies, programs, techniques, practices, any expansion plans (including
existing and entry into new geographic and/or product markets), pricing
information, product or service offering specifications or plans thereof,
business plans, financial information and other financial plans, data pertaining
to the Company’s operating performance, employee lists, salary information,
training manuals, and other materials and business information of a similar
nature, including information about the Company itself or any affiliated entity,
which Employee acknowledges and agrees has been compiled by the Company's
expenditure of a great amount of time, money and effort, and that contains
detailed information that could not be created independently from public
sources.  Further, all data, spreadsheets, reports, records, know-how, verbal
communication, proprietary and technical information and/or other confidential
materials of similar kind transmitted by the Company to Employee or developed by
the Employee on behalf of the Company as Work Product (as defined in Paragraph
7) are expressly included within the definition of “Confidential
Information.”  The Parties further agree that the fact the Company may be
seeking to complete a business transaction is “Confidential Information” within
the meaning of this Agreement, as well as all notes, analysis, work product or
other material derived from Confidential Information. Nevertheless, Confidential
Information shall not include any information of any kind which (1) is in the
possession of the Employee prior to the date of this Agreement, as shown by the
Employee’s files and records, or (2) prior or after the time of disclosure
becomes part of the public knowledge or literature, not as a result of any
violation of this Agreement or inaction or action of the receiving party, or (3)
is rightfully received from a third party without any obligation of
confidentiality; or (4) independently developed after termination without
reference to the Confidential Information or materials based thereon; or (5) is
disclosed pursuant to the order or requirement of a court, administrative
agency, or other government body; or (6) is approved for release by the
non-disclosing party.


b.           The term “Customer” shall mean any person or entity which has
purchased or ordered goods, products or services from the Company and/or entered
into any contract for products or services with the Company within the one (1)
year immediately preceding the termination of the Employee’s employment with the
Company.


c.            The term “Prospective Customer” shall mean any person or entity
which has evidenced an intention to order products or services with the Company
within one year immediately preceding the termination of the Employee’s
employment with the Company.


d.           The term “Restricted Area” shall include any geographical location
anywhere in the United States. If the Restricted Area specified in this
Agreement should be judged unreasonable in any proceeding, then the period of
Restricted Area shall be reduced so that the restrictions may be enforced as is
judged to be reasonable.


e.           The phrase “directly or indirectly” shall include the Employee
either on his/her own account, or as a partner, owner, promoter, joint venturer,
employee, agent, consultant, advisor, manager, executive, independent
contractor, officer, director, or a stockholder of 5% or more of the voting
shares of an entity in the Business of Company.


f.           The term “Business” shall mean the business of providing
non-academic, for-profit cancer genetic and molecular laboratory testing
services, including, but not limited to, cytogenetics, flow cytometry,
fluorescence in-situ hybridization (“FISH”), and morphological studies, to
hematologists, oncologists, urologists, pathologists, hospitals and other
medical reference laboratories. 
 

 
Executive Initials
       

 
 
11

--------------------------------------------------------------------------------

 
 
3.           Duty of Confidentiality.


a.           All Confidential Information is considered highly sensitive and
strictly confidential. The Employee agrees that at all times during the term of
this Agreement and after the termination of employment with the Company for as
long as such information remains non-public information, the Employee shall (i)
hold in confidence and refrain from disclosing to any other party all
Confidential Information, whether written or oral, tangible or intangible,
concerning the Company and its business and operations unless such disclosure is
accompanied by a non-disclosure agreement executed by the Company with the party
to whom such Confidential Information is provided, (ii) use the Confidential
Information solely in connection with his or her employment with the Company and
for no other purpose, (iii) take all reasonable precautions necessary to ensure
that the Confidential Information shall not be, or be permitted to be, shown,
copied or disclosed to third parties, without the prior written consent of the
Company, (iv) observe all security policies implemented by the Company from time
to time with respect to the Confidential Information, and (v) not use or
disclose, directly or indirectly, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement.  Employee agrees that protection
of the Company’s Confidential Information constitutes a legitimate business
interest justifying the restrictive covenants contained herein.  Employee
further agrees that the restrictive covenants contained herein are reasonably
necessary to protect the Company’s legitimate business interest in preserving
its Confidential Information.


b.           In the event that the Employee is ordered to disclose any
Confidential Information, whether in a legal or regulatory proceeding or
otherwise, the Employee shall provide the Company with prompt notice of such
request or order so that the Company may seek to prevent disclosure.


c.           Employee acknowledge(s) that this "Confidential Information" is of
value to the Company by providing it with a competitive advantage over their
competitors, is not generally known to competitors of the Company, and is not
intended by the Company for general dissemination.  Employee acknowledges that
this "Confidential Information" derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of reasonable efforts to maintain
its secrecy.  Therefore, the Parties agree that all "Confidential Information"
under this Agreement constitutes “Trade Secrets” under Section 688.002 and
Chapter 812 of the Florida Statutes.


4.           Limited Right of Disclosure.   Except as otherwise permitted by
this Agreement, Employee shall limit disclosure of pertinent Confidential
Information to Employee’s attorney, if any (“Representative(s)”), for the sole
purpose of evaluating Employee’s relationship with the Company.  Paragraph 3 of
this Agreement shall bind all such Representative(s).


5.           Return of Company Property and Confidential Materials.   All
tangible property, including cell phones, laptop computers and other Company
purchased property, as well as all Confidential Information provided to Employee
is the exclusive property of the Company and must be returned to the Company in
accordance with the instructions of the Company either upon termination of the
Employee’s employment or at such other time as is reasonably requested by the
Company.  Employee agree(s) that upon termination of employment for any reason
whatsoever Employee shall return all copies, in whatever form, including hard
copies and computer disks, of Confidential Information to the Company, and
Employee shall delete any copy of the Confidential Information on any computer
file or database maintained by Employee and shall certify in writing that he/she
has done so.  In addition to returning all Confidential Information to the
Company as described above, Employee will destroy any analysis, notes, work
product or other materials relating to or derived from the Confidential
Information.  Any retention of Confidential Information may constitute “civil
theft” as such term is defined in Chapter 772 of the Florida Statutes.
 

 
Executive Initials
       

 
 
12

--------------------------------------------------------------------------------

 

6.           Agreement Not To Circumvent.  Employee agrees not to pursue any
transaction or business relationship that is directly competitive to the
Business of the Company that makes use of any Confidential Information during
the Term of this Agreement, other than through the Company or on behalf of the
Company.  It is further understood and agreed that, after the Employee’s
employment with the Company has been terminated, the Employee will direct all
communications and requests from any third parties regarding Confidential
Information or Business opportunities which use Confidential Information through
the Company’s then chief executive officer or president.  Employee acknowledges
that any violation of this covenant may subject Employee to the remedies
identified in Paragraph 9 in addition to any other available remedies.


7.           Title to Work Product.   Employee agrees that all work products
(including strategies and testing methodologies for competing in the genetics
testing industry, technical materials and diagrams, computer programs, financial
plans and other written materials, websites, presentation materials, course
materials, advertising campaigns, slogans, videos, pictures and other materials)
created or developed by the Employee for the Company during the term of the
Employee’s employment with the Company or any successor to the Company until the
date of termination of the Employee (collectively, the “Work Product”), shall be
considered a work made for hire and that the Company shall be the sole owner of
all rights, including copyright, in and to the Work Product.


If the Work Product, or any part thereof, does not qualify as a work made for
hire, the Employee agrees to assign, and hereby assigns, to the Company for the
full term of the copyright and all extensions thereof all of its right, title
and interest in and to the Work Product.  All discoveries, inventions,
innovations, works of authorship, computer programs, improvements and ideas,
whether or not patentable or copyrightable or otherwise protectable, conceived,
completed, reduced to practice or otherwise produced by the Employee in the
course of his or her services to the Company in connection with or in any way
relating to the Business of the Company or capable of being used or adapted for
use therein or in connection therewith shall forthwith be disclosed to the
Company and shall belong to and be the absolute property of the Company unless
assigned by the Company to another entity.


Employee hereby assigns to the Company all right, title and interest in all of
the discoveries, inventions, innovations, works of authorship, computer
programs, improvements, ideas and other work product; all copyrights, trade
secrets, and trademarks in the same; and all patent applications filed and
patents granted worldwide on any of the same for any work previously completed
on behalf of the Company or work performed under the terms of this Agreement or
the Employment Agreement.  Employee, if and whenever required to do so (whether
during or after the termination of his or her employment), shall at the expense
of the Company apply or join in applying for copyrights, patents or trademarks
or other equivalent protection in the United States or in other parts of the
world for any such discovery, invention, innovation, work of authorship,
computer program, improvement, and idea as aforesaid and execute, deliver and
perform all instruments and things necessary for vesting such patents,
trademarks, copyrights or equivalent protections when obtained and all right,
title and interest to and in the same in the Company absolutely and as sole
beneficial owner, unless assigned by the Company to another
entity.  Notwithstanding the foregoing, work product conceived by the Employee,
which is not related to the Business of the Company, will remain the property of
the Employee.
 

 
Executive Initials
       



 
13

--------------------------------------------------------------------------------

 
 
8.           Restrictive Covenant.   The Company and its affiliated entities are
engaged in the Business of providing genetic and molecular testing
services.  The covenants contained in this Paragraph 8 (the “Restrictive
Covenants”) are given and made by Employee to induce the Company to employ
Employee under the terms of the Employment Agreement, and Employee acknowledges
sufficiency of consideration for these Restrictive Covenants.  Employee
expressly covenants and agrees that, during his or her employment and for a
period of two (2) years following termination of such employment (such period of
time is hereinafter referred to as the "Restrictive Period"), he/she will abide
by the following restrictive covenants unless an exception is specifically
provided in certain situations in such Restrictive Covenants.


 
a.
Non-Solicitation.   Employee agrees and acknowledges that, during the
Restrictive Period, he/she will not, directly or indirectly, in one or a series
of transactions, as an individual or as a partner, joint venturer, employee,
agent, salesperson, contractor, officer, director or otherwise, for the benefit
of himself or herself or any other person, partnership, firm, corporation,
association or other legal entity:



 
(i)
solicit or induce any Customer or Prospective Customer of the Company to
patronize or do business with any other company (or business) that is in the
Business conducted by the Company in any market in which the Company does
Business; or



 
 (ii)
request or advise any Customer or vendor, or any Prospective Customer or
prospective vendor, of the Company, who was a Customer, Prospective Customer,
vendor or prospective vendor within one year immediately preceding the
termination of the Employee’s employment with the Company, to withdraw, curtail,
cancel or refrain from doing Business with the Company in any capacity; or

 
 
(iii)
recruit, solicit or otherwise induce any proprietor, partner, stockholder,
lender, director, officer, employee, sales agent, joint venturer, investor,
lessor, supplier, Customer, agent, representative or any other person which has
a business relationship with the Company or any Affiliated Entity to
discontinue, reduce or detrimentally modify such employment, agency or business
relationship with the Company; or



 
iv)
employ or solicit for employment any person or agent who is then (or was at any
time within twelve (12) months prior to the date Employee or such entity seeks
to employ such person) employed or retained by the Company.  Notwithstanding the
foregoing, to the extent the Employee works for a larger firm or corporation
after his termination from the Company and he does not have any personal
knowledge and/or control over the solicitation of or the employment of a Company
employee or agent, then this provision shall not be enforceable.



 
b.
Non-Competition.   Employee agrees and acknowledges that, during the Restrictive
Period, he will not, directly or indirectly, for himself , or on behalf of
others, as an individual on Employee's own account, or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for himself  or any other person, partnership, firm, corporation, association or
other legal entity enter into, engage in or accept employment from any business
that is in the Business of the Company in the Restricted Area during his last
twelve months of employment. The parties agree that this non-competition
provision is intended to cover situations where a future business opportunity in
which the Employee is engaged or a future employer of the Employee is selling
the same or similar products and services in the Business which may compete with
the Company’s products and services to Customers and Prospective Customers of
the Company in the Restricted Area.  This provision shall not cover future
business opportunities or employers of the Employee that sell different types of
products or services in the Restricted Area so long as such future business
opportunities or employers are not in the Business of the Company.  In addition,
this provision shall not cover the investment activities of Summer Street
Capital, with whom the Employee is affiliated as a partner, so long as the
Employee is not in any way associated or involved with any investments of Summer
Street Capital that may be competitive with the Business of the Company.

 

 
Executive Initials
       

 
 
14

--------------------------------------------------------------------------------

 
 
 
c.
Acknowledgements of Employee.



 
(i)
The Employee understands and acknowledges that any violation of the Restrictive
Covenants shall constitute a material breach of this Agreement and the
Employment Agreement, and it may cause irreparable harm and loss to the Company
for which monetary damages will be an insufficient remedy.  Therefore, the
Parties agree that in addition to any other remedy available, the Company will
be entitled to the relief identified in Paragraph No. 9 below.



 
(ii)
The Restrictive Covenants shall be construed as agreements independent of any
other provision in this Agreement and the existence of any claim or cause of
action of Employee against the Company shall not constitute a defense to the
enforcement of these Restrictive Covenants.



 
(iii)
Employee agrees that the Restrictive Covenants are reasonably necessary to
protect the legitimate business interests of the Company.



 
(iv)
Employee agrees that the Restrictive Covenants may be enforced by the Company’s
successor in interest by way of merger, business combination or consolidation
where a majority of the surviving entity is not owned by Company’s shareholders
who owned a majority of the Company’s voting shares prior to such transaction
and Employee acknowledges and agrees that successors are intended beneficiaries
of this Agreement.



 
(v)
Employee agrees that if any portion of the Restrictive Covenants is held by a
court of competent jurisdiction to be unreasonable, arbitrary or against public
policy for any reason, such shall be divisible as to time, geographic area and
line of business and shall be enforceable as to a reasonable time, area and line
of business.



 
(vi)
Employee acknowledges that any violations of the Restrictive Covenants, in any
capacity identified herein, may be a material breach of this Agreement and may
subject the Employee, and/or any individual(s), partnership, corporation, joint
venture or other type of business with whom the Employee is then affiliated or
employed, to monetary and other damages.



 
(vii)
Employee agrees that any failure of the Company to enforce the Restrictive
Covenants against any other employee, for any reason, shall not constitute a
defense to enforcement of the Restrictive Covenants against the Employee.

 
9.           Specific Performance; Injunction.   The Parties agree and
acknowledge that the restrictions contained in Paragraphs 1-8 are reasonable in
scope and duration and are necessary to protect the Company.  If any provision
of Paragraphs 1-8 as applied to any party or to any circumstance is judged by a
court to be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provision of this
Agreement.  If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the court making such determination shall have the power to reduce the
duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced.
 

 
Executive Initials
       

 
 
15

--------------------------------------------------------------------------------

 
 
Any unauthorized use or disclosure of Confidential Information in violation of
Paragraphs 2-7 above or violation of the Restrictive Covenant in Paragraph 8
shall constitute a material breach of this Agreement and will cause irreparable
harm and loss to the Company for which monetary damages may be an insufficient
remedy.  Therefore, in addition to any other remedy available, the Company will
be entitled to all of the civil remedies provided by Florida Statutes,
including:


 
a.
Temporary and permanent injunctive relief, without the necessity of posting a
bond, restraining Employee or Representatives and any other person, partnership,
firm, corporation, association or other legal entity acting in concert with
Employee from any actual or threatened unauthorized disclosure or use of
Confidential Information, in whole or in part, or from rendering any service to
any other person, partnership, firm, corporation, association or other legal
entity to whom such Confidential Information in whole or in part, has been
disclosed or used or is threatened to be disclosed or used; and



 
b.
Temporary and permanent injunctive relief, without the necessity of posting a
bond, restraining the Employee from violating, directly or indirectly, the
restrictions of the Restrictive Covenant in any capacity identified in Paragraph
8, supra, and restricting third parties from aiding and abetting any violations
of the Restrictive Covenant; and



 
c.
Compensatory damages, including actual loss from misappropriation and unjust
enrichment.



Notwithstanding the foregoing, the Company acknowledges and agrees that the
Employee will not be liable for the payment of any damages or fees owed to the
Company through the operation of Paragraphs 9c above, unless and until a court
of competent jurisdiction has determined conclusively that the Company or any
successor is entitled to such recovery.


Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other legal or equitable remedies available to it for actual or
threatened breach of the provisions of Paragraphs 1 – 8 of this Agreement, and
the existence of any claim or cause of action by Employee against the Company
shall not constitute a defense to the enforcement by the Company of any of the
provisions of this Agreement.  The Company and its Affiliated Entities have
fully performed all obligations entitling it to the covenants of Paragraphs 1 –
8 of this Agreement and therefore such prohibitions are not executory or
otherwise subject to rejection under the bankruptcy code.


10.         Governing Law, Venue and Personal Jurisdiction.   This Agreement
shall be governed by, construed and enforced in accordance with the laws of
state of Florida without regard to any statutory or common-law provision
pertaining to conflicts of laws.  The parties agree that courts of competent
jurisdiction in Lee County, Florida and the United States District Court for the
Southern District of Florida shall have concurrent jurisdiction for purposes of
entering temporary, preliminary and permanent injunctive relief and with regard
to any action arising out of any breach or alleged breach of this
Agreement.  Employee waives personal service of any and all process upon
Employee and consents that all such service of process may be made by certified
or registered mail directed to Employee at the address stated in the signature
section of this Agreement, with service so made deemed to be completed upon
actual receipt thereof.  Employee waives any objection to jurisdiction and venue
of any action instituted against Employee as provided herein and agrees not to
assert any defense based on lack of jurisdiction or venue.
 

 
Executive Initials
       



 
16

--------------------------------------------------------------------------------

 
 
11.        Successors and Assigns.   This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and may not be assigned by Employee.
This Agreement shall inure to the benefit of Company’s s successors.


12.        Entire Agreement.   This Agreement is the entire agreement of the
Parties with regard to the matters addressed herein, and supersedes all prior
negotiations, preliminary agreements, and all prior and contemporaneous
discussions and understandings of the signatories in connection with the subject
matter of this Agreement, except however, that this Agreement shall be read in
pari materia with the Employment Agreement executed by Employee.  This Agreement
may be modified only by written instrument signed by the Company and Employee.


13.        Severability.   In case any one or more provisions contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal were unenforceable provision had not been contained herein.


14.        Waiver. The waiver by the Company of a breach or threatened breach of
this Agreement by Employee cannot be construed as a waiver of any subsequent
breach by Employee unless such waiver so provides by its terms.  The refusal or
failure of the Company to enforce any specific restrictive covenant in this
Agreement against Employee, or any other person for any reason, shall not
constitute a defense to the enforcement by the Company of any other restrictive
covenant provision set forth in this Agreement.


15.        Consideration.   Employee expressly acknowledges and agrees that the
execution by the Company of the Employment Agreement with the Employee
constitutes full, adequate and sufficient consideration to Employee for the
covenants of Employee under this Agreement.


16.        Notices .   All notices required by this Agreement shall be in
writing, shall be personally delivered or sent by U.S. Registered or Certified
Mail, return receipt requested, and shall be addressed to the signatories at the
addresses shown on the signature page of this Agreement.


17.        Acknowledgements.   Employee acknowledge(s) that he  has reviewed
this Agreement prior to signing it, that he  knows and understands the contents,
purposes and effect of this Agreement, and that he  has been given a signed copy
of this Agreement for his  records. Employee further acknowledges and agrees
that he  has entered into this Agreement freely, without any duress or coercion.


18.        Counterparts.   This Agreement may be executed in counterparts, by
facsimile or pdf each of which shall be deemed an original for all intents and
purposes.


IN WITNESS WHEREOF, THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT AND KNOW AND UNDERSTAND THE CONTENTS THEREOF AND THAT THEY AGREE TO BE
BOUND AND ABIDE BY THE REPRESENTATIONS, COVENANTS, PROMISES AND WARRANTIES
CONTAINED HEREIN.


By:
/s/ Douglas VanOort
3/16/2009
   
Employee Signature
Date
 

 


 
17

--------------------------------------------------------------------------------

 
 
Employee Name:
Douglas VanOort
   
Employee Address:
3275 Regatta Rd
     
Naples, FL 34103
       

 
NeoGenomics, Inc.
12701 Commonwealth Drive, Suite #9
Fort Myers, FL 33913


By:
/s/ Robert Gasparini
 
3/16/2009
     
Date



Name:
Robert Gasparini
       
Title:
President
 

 
 
 
18

--------------------------------------------------------------------------------

 